Title: To Thomas Jefferson from Mary Jefferson, 16 July 1791
From: Jefferson, Mary
To: Jefferson, Thomas



My dear Papa
Monticello, July 16th. 1791

I have received both your letters, that from Lake George and of June 26th. I am very much obliged to you for them, and think that the bark you wrote on prettier than paper. Mrs. Monroe and Aunt Bolling are here. My aunt would have written to you, but she was unwell. She intends to go to the North Garden. Mr. Monroe is gone to Williamsburg to stay two or three weeks, and has left his lady here. She is a charming woman. My sweet Anne grows prettier every day. I thank you for the pictures and nankeen that you sent me, which I think very pretty. Adieu, dear papa. I am your affectionate daughter,

Maria Jefferson

